Citation Nr: 9934072	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  This appeal arises from rating decisions in 
August 1995 and September 1995 of the Roanoke, Virginia 
Regional Office (RO), which denied the veteran's claim for 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has been in continual pursuit of his claim 
for service connection for PTSD ever since he filed an 
application for compensation in January 1995 and perfected 
his appeal with regard to denials of his claim in August and 
September 1995 rating decisions.  

3.  The veteran was not engaged in combat during his military 
service.

4.  The medical evidence shows that the veteran has a 
diagnosis of PTSD, which was attributed to a claimed 
inservice stressor whereby in Korat, Thailand he was beaten 
up by four Air policemen.  

5.  There is supporting evidence that the claimed inservice 
stressor actually occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records do not show any complaints of a 
psychiatric disorder.  In April 1970, the veteran was 
hospitalized for acute gastroenteritis, etiology unknown.  In 
May 1970, it was noted that the veteran had been discharged 
from the hospital for food poisoning and that he had 
continued to vomit since discharge.  The impression was 
gastritis.  In May 1970, the veteran complained that four Air 
policemen beat him and that he received a blow to the left 
eye with a billy club.  He reported that he was clubbed in 
the face by Air policemen as he was walking along the street 
in Korat.  Apparently, the policemen "jumped" him when he 
did not respond to their shouts.  He awoke in someone's 
hootch and was brought back to post.  The veteran stayed in 
the barracks and then sought treatment at the Army clinic in 
Korat.  An examination revealed trauma to the left eye.  
There was no other evidence of trauma.  The records show that 
the veteran was treated for vomiting and diarrhea in May 
1970.  The diagnosis was questionable etiology of diarrhea.  
In June and July 1970, there were complaints of diarrhea and 
vomiting.  In June 1970, the impression was possible gastric 
symptoms secondary to psychoneurotic reaction and rule out 
malingering.  In July 1970, the impression was viral 
gastroenteritis.  The veteran was noted to be clinically 
normal psychiatrically on both a December 1967 enlistment 
physical examination and a September 1970 separation physical 
examination.

The service personnel records indicate that the veteran's 
military occupational specialty (MOS) was a clerk typist.  He 
had one year and 23 days of foreign and/or sea service in the 
Pacific area region.  The veteran's awards and badges 
consisted of the Vietnam Service Medal, the National Defense 
Service Medal, and a rifle expert badge.  An enlisted 
qualification record indicates that the veteran's foreign 
service was in Thailand from November 1969 to July 1970 and 
that his duty there was serving as a company clerk in the 
Korat area involved with the supply of troops.  

In January 1995, the veteran's application for compensation 
was received, reflecting a claim for entitlement to service 
connection for PTSD.

Medical records dated in May 1994 from Virginia Baptist 
Hospital show that the veteran was admitted for detox and 
rehabilitation.  His final diagnosis was alcohol dependence.  
On a mental status examination during admission in the 
Pathways program, the diagnoses included alcohol and cannabis 
dependence (Axis I); antisocial personality disorder (Axis 
II); and psychosocial stressors of an arrest for driving 
under the influence and of marital discord.  

VA hospital records dated from January to May 1995 show that 
the veteran received treatment in substance abuse programs.  
A May 1995 medical record indicates a diagnosis of history of 
depression.  During a period of hospitalization from February 
to March 1995, it was noted in the veteran's history that he 
had been a clerk typist and data processor in the military 
and that he had spent a year in Thailand and saw combat.  

Medical records dated from May to July 1995 from Lewis-Gale 
Psychiatric Center show that at discharge the veteran's 
diagnoses were alcohol dependence and history of PTSD (Axis 
I) with psychosocial stressors of legal probation and marital 
discord (Axis IV).  It was noted in the his military history 
that the veteran had spent a year in Thailand and saw combat.  
A progress note indicates an assessment of PTSD.  

In July 1995, medical records dated from September to October 
1984 from Mountain Wood were received from Conifer Park, 
showing treatment and counseling for alcohol abuse. 

In an August 1995 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder to include PTSD.  

A July 1995 VA outpatient record indicates that the veteran 
requested detox.  The diagnoses were antisocial personality 
disorder, polysubstance abuse, and alcohol dependence. 

In a September 1995 rating decision, the RO determined that 
the additional evidence of a July 1995 VA outpatient record 
did not warrant a change in the prior denial of service 
connection for a psychiatric disorder to include PTSD.  

Medical records dated from July to August 1995 from Lewis-
Gale Psychiatric Center show that the veteran was readmitted 
for treatment of depression, mood swings, and an inability to 
maintain sobriety.  The veteran reported a history of PTSD 
and recurrent depression with frequent episodes of manic-
appearing behavior.  A discharge summary indicates diagnoses 
of mixed bipolar disorder (provisional), alcohol dependence, 
and history of PTSD (Axis I), with psychosocial stressors 
identified as legal, financial, and family stressors (Axis 
IV).  

Private and VA medical records dated from June to September 
1995 indicate that in June 1995 the veteran was examined by 
A. James Anderson, a clinical psychologist.  His report noted 
the veteran's complaints of poor sleep, irregular appetite, 
crying spells, and nightmares mostly involving three 
recurrent dreams of people being killed or dying.  The 
veteran reported flashbacks to his experience in the Army and 
Vietnam.  The diagnoses were alcohol intoxication and 
dependence and a remote history of polydrug abuse.  In August 
1995, the veteran was examined by George Wortley, M.D.  The 
diagnoses included alcoholism, PTSD, and personality 
disorder.  A September 1995 VA hospital physician's discharge 
progress note indicates diagnoses to include substance-
induced mood disorder with manic features, alcohol 
dependence, polysubstance abuse, and PTSD (Axis I).  In a 
September 1995 discharge plan, it was noted that the veteran 
suffered from PTSD due to Vietnam and work experiences.  

VA hospital and outpatient records dated from October to 
November 1995 indicate that the veteran was hospitalized for 
detox in October 1995.  The diagnoses included alcohol 
dependence, history of PTSD and now bipolar disorder.  In 
November 1995, the veteran was seen as anxious and nervous.  
The diagnoses included substance abuse, history of substance 
abuse mood disorder with manic features, and bipolar 
disorder.  This outpatient record was subsequently amended to 
reflect the addition of PTSD as part of the diagnoses.  

On a February 1996 VA examination, the veteran reported that 
he was sent to Thailand in May 1969 and was based in Korat; 
that he was sent on missions to Cambodia, Laos, and Vietnam 
in order to determine the supply lines from North Vietnam; 
that he was given secret clearance for these missions; and 
that he was upset upon hearing that his childhood friend was 
killed in Vietnam.  The reported stressors included 
witnessing two Air Force soldiers beat a Thai civilian and 
witnessing a man knock out another in Ft. Hood, Texas.  The 
veteran gave the examiner a hand-printed report which 
contained other stressors:  being fired at while walking the 
streets of San Francisco in April 1968, seeing the body of a 
soldier who had presumably stepped on a land mine in Hue, 
Vietnam, landing in fog upon returning to the United States, 
and returning home to learn that his wife was having an 
extramarital affair.  When asked about intrusive, distressing 
thoughts or recollections from traumatic war experiences, the 
veteran did not mention any events related to combat 
experiences.  The diagnoses were substance abuse, bipolar 
disorder by history, and antisocial personality disorder.  
The examiner indicated that there was no documentation in the 
claims folder which independently supports the veteran's 
reports of having been in combat in Vietnam and that his 
subjective complaints did not meet the minimum DSM-III-R 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria for PTSD.  

In a March 1996 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  

In May 1996, additional and duplicative service department 
records were received.  The RO accepted these documents as a 
new claim for service connection for PTSD.

In August 1996, notations made on copies of the August 1995 
and March 1996 rating decisions by the veteran were received.  
He indicated that there was medical evidence in the file to 
support (1) that he was injured and felt threatened that he 
would be killed by four Air policemen, and (2) that he 
received food poisoning at Ft. Hood, Texas and Korat, 
Thailand.  

In a letter dated and received in August 1996, the veteran 
described stressful events in service:  that he was 
hospitalized for food poisoning while at Ft. Hood, Texas in 
May 1969; that he became sick after eating at a restaurant in 
Korat, Thailand in May 1970; that he was beat up with a billy 
club by four Air policemen and he woke up in a civilian's 
home and was brought back to post after it was realized that 
he was seriously injured; that he saw a dead Asian laying in 
the street; that he witnessed a soldier beaten unconscious 
for falling asleep on duty; that he was harassed by Thai 
civilians while walking in downtown Korat; that he was called 
a derogatory name while stationed in Hawaii; that he was 
jeered at by peace activists in San Francisco; that he saw a 
dead U.S. soldier who had stepped on a land mine in Hue, 
Vietnam; that he was extremely concerned while his airplane 
landed in thick fog; and that he learned upon his return from 
overseas duty that his wife was having an extramarital 
affair.  The veteran stated that he constantly thought about 
these experiences and relived the nightmares.  In another 
letter, dated in September 1995, the veteran indicated that 
he suffered from his participation in the Vietnam war.  He 
claimed that he was still affected by the death of his best 
friend and that he has had bothersome flashbacks in the past 
year.  He recounted that he was shot at in San Francisco in 
April 1968, and he listed other experiences subsequently 
described in more detail in the August 1996 letter.  

In a statement received in November 1996, the veteran 
indicated that he had had flashbacks and constant thoughts 
about his military service and believed that he had become 
severely affected when the Republic of Vietnam and the United 
States resumed economic and political ties three years 
previously.  With his statement, the veteran submitted a 
September 1996 psychological evaluation, which indicated that 
he had a major mental illness, and excerpts from an article 
regarding war trauma and PTSD.  

Subsequently, VA outpatient records dated from March to June 
1996 were received.  On a June 1996 psychological evaluation, 
the veteran reported that he continued to have problems with 
PTSD, such as nightmares and flashbacks.  The diagnostic 
impression included chronic PTSD, bipolar disorder, alcohol 
abuse, and antisocial personality disorder.  The psychosocial 
stressor was lack of social support.  

In a January 1997 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  

At a February 1997 hearing at the RO before a hearing 
officer, the veteran testified that he was stationed out of 
Korat, Thailand next to the Air Force base and participated 
in long range reconnaissance in Cambodia and Laos; that he 
participated in three reconnaissance missions to observe 
supply routes established by the Vietcong; that he was never 
involved in a fire fight of any sort; that his MOS did not 
show this participation because he was on a secret operation; 
that he had stomach problems while in Thailand; that he was 
harassed and beaten up by four Air policemen; that he was 
never informed if investigation was conducted of the beating 
incident and he never heard anything more about it; that the 
most stressful events involved seeing dead bodies overseas; 
that he thought a lot about his sufferings from food 
poisoning and the incident when he was beaten unconscious by 
four Air policemen in Korat and brought back to post by two 
Thai civilians; and that other stressful events included 
getting shot at in San Francisco, seeing a man knocked out 
over a pool game, landing in foggy weather, and learning that 
his best friend from childhood had been killed in Vietnam.  
The veteran's wife testified that when the veteran returned 
from Vietnam he was very violent; that he had frequent 
nightmares of someone about to "get him"; and that he was 
"somebody different".

In February 1997, private and VA medical records were 
received.  A November 1995 evaluation report by E. Wayne 
Sloop, a clinical psychologist, indicates that the veteran's 
judgment was impaired by the presence of bipolar disorder and 
the effects of PTSD.  A July 1996 VA outpatient record 
indicates that the veteran was diagnosed with antisocial 
personality disorder.  

In a March 1997 letter, Jerry Croan, a licensed clinical 
social worker, indicated that the veteran's depression was 
mild, his substance abuse was in remission, and his PTSD 
remained an "ongoing battle".  It was noted that the 
veteran's current problems had intensified in the past five 
years, and it was a concern of the social worker that the 
veteran was unable to move beyond his post Vietnam realities.  

Medical records dated in April 1997 from The Center for 
Behavioral Health indicate that the veteran reported having 
problems with PTSD, including flashbacks about his 
experiences in Vietnam.  The diagnoses included alcohol 
dependence, bipolar disorder, and PTSD.

Medical records from the Stokes-Reynolds Memorial Hospital 
dated in April 1997 indicate that the discharge diagnoses 
included chronic PTSD, by history, (Axis I) and psychosocial 
stressors of exposure to war.  In a psychosocial assessment 
summary, it was noted that the veteran had combat experience 
in Vietnam and that he reported flashbacks from that 
experience.  

In a statement received at the Board in July 1998, the 
veteran indicated that his main stressor was that he was 
beaten unconscious by four Air policemen.  He noted that he 
has also previously identified at least eleven other 
stressors which bothered him in regard to his military 
service.

In July 1998, medical records dated from February 1997 to 
April 1998 from Melborne Williams, M.D., were received at the 
Board.  In a February 1997 summary, it was noted that the 
veteran saw his buddy blown up with a land mine and that he 
had frequent nightmares and flashbacks.  It was further noted 
that the veteran had the stressor of being beaten up in a 
street in Thailand and was taken to the hospital.  
Reportedly, he developed bipolar disorder with mood swings.  
In February 1998, the veteran reported some flashbacks as to 
alleged mistreatment by Air Patrol in Vietnam.  The 
impression was schizoaffective, paranoid schizophrenia.  A 
March 1998 notation indicates that data from VA supported 
PTSD.  In April 1998, the veteran reported increased stress 
and anxiety.  His stressor of the Air Force treatment by 
police was reviewed.  The impression included PTSD.  

In an October 1998 statement, Melborne Williams, M.D., 
indicated that he has followed the veteran since December 
1997 for diagnoses that included PTSD related to combat 
experiences in Vietnam.  It was noted that documentation in 
service records revealed that the post traumatic events 
occurred in 1970 when the veteran was stationed in Korea 
[sic] and was beaten severely by air patrol while on duty.  
Dr. Williams stated that the veteran's PTSD diagnosis had 
been confirmed by several independent evaluators at VA and 
elsewhere.  It was the doctor's impression that the veteran 
suffered from PTSD which originated at the time of his 
experience in Vietnam and was intensified by the abuse of air 
patrol at another time.  

II.  Analysis

Initially, it is noted that in an October 1997 statement of 
the case (SOC) the RO indicated that the veteran failed to 
file a timely substantive appeal with regard to the denials 
of his PTSD claim in rating decisions of August and September 
1995.  The RO therefore determined that the veteran's prior 
appeal--which had been initiated by a September 1995 notice 
of disagreement--was final.  The RO further indicated that it 
accepted the veteran's statement received in May 1996 as a 
new claim for service connection for PTSD and that the 
instant appeal arose from a January 1997 rating decision 
which denied his claim.  The Board, however, notes that in 
August 1996 the veteran submitted argument regarding the 
prior denials of his claim as well as a letter detailing his 
stressors related to PTSD.  As these submissions were 
received within one year following the date of mailing of the 
notice of denial of the rating decisions, as required by 
38 C.F.R. § 20.302 in order to perfect an appeal, the Board 
construes them as a timely filed substantive appeal and finds 
that the veteran has been continually pursuing his claim ever 
since his January 1995 application for compensation and 
subsequent denials of his claim in August and September 1995.  

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
38 C.F.R. § 3.304(f) provides:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed inservice 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992), in reviewing the legislative history of 38 U.S.C.A. 
§ 1154, the Court stated that "...the matter of service 
connection is a factual determination which must be made by 
the Secretary based upon the evidence in each individual 
case..."

VA Adjudication Procedure Manual, M21-1, Part VI, Chapter 
11.38 (October 28, 1998), provides:

Any evidence available from the service 
department indicating that the veteran 
served in the area in which the stressful 
event is alleged to have occurred and any 
evidence supporting the description of 
the event are to be made part of the 
record.  Corroborating evidence of a 
stressor is not restricted to service 
records, but may be obtained from other 
sources (see Doran v. Brown, 6 Vet. App. 
283 (1994)).  If the claimed stressor is 
related to combat, in the absence of 
information to the contrary, receipt of 
any of the following individual 
decorations will be considered evidence 
of participation in a stressful episode:  
Air Force Cross, Air Medal with "V" 
Device, Army Commendation Medal with 
"V" Device, Bronze Star Medal with "V" 
Device, Combat Action Ribbon, Combat 
Infantryman Badge, Combat Medical Badge, 
Distinguished Flying Cross, Distinguished 
Service Cross, Joint Service Commendation 
Medal with "V" Device, Medal of Honor, 
Navy Commendation Medal with "V" 
Device, Navy Cross, Purple Heart, and 
Silver Star.  Other supportive evidence 
includes, but is not limited to, plane 
crash, ship sinking, explosion, rape or 
assault, and duty on a burn ward or in 
graves registration unit.  

Relevant statutes and regulations, to include 38 U.S.C.A. 
§ 1154 and 38 C.F.R. § 3.304, in addition to Manual M21-1, 
mandate an initial determination as to whether a veteran was 
engaged in combat.  See also Hayes v. Brown, 5 Vet. App. 60 
(1993), and Gaines v. West, 11 Vet. App. 113 (1998).  If it 
is determined that a veteran was engaged in combat, lay 
testimony from the veteran regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible; however, if VA determines that a 
veteran did not engage in combat, lay testimony by the 
veteran by itself is not sufficient to establish that a 
putative stressor occurred.  West v. Brown, 7 Vet. App. 70 
(1994).  If the veteran was not engaged in combat, those 
service records which are available and other corroborative 
evidence must support, and not contradict, the veteran's lay 
testimony as to the facts and circumstances of an alleged 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Manual M21-1, Part VI, Chapter 11.38.  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996), and Cohen v. Brown, 10 Vet. 
App. 128 (1997).    

In the present claim, the veteran contends that his PTSD 
resulted from numerous traumatic experiences during his 
military service, particularly while he was stationed in 
Korat, Thailand.  The veteran's DD Form 214 and service 
personnel records show that he served in Thailand from 
November 1969 to July 1970.  His MOS was a clerk typist, or 
company clerk, while serving in Thailand.  The veteran was 
awarded the Vietnam Service Medal, the National Defense 
Service Medal, and a rifle expert badge.  

The veteran's service records show that his duties in 
Thailand were not combat related, and there is no indication 
that he ever saw combat during service.  He was awarded the 
Vietnam Service Medal, which can be given for service outside 
of Vietnam in Southeast Asia if it was in support of actions 
in Vietnam.  The veteran's MOS was a clerk typist.  He 
claimed that he participated in three reconnaissance missions 
in an attempt to observe the supply lines of the Vietcong, 
but the records do not show evidence of such missions.  In 
other words, the veteran's work details would not in the 
general course entail exposure to combat.  In his 1997 
testimony, the veteran himself indicated that he never 
engaged in fire fights whatsoever.  Further, service records 
do not demonstrate that he received any awards or 
commendations associated with combat service.  In sum, the 
evidence fails to show that the veteran was engaged in combat 
during his service in Southeast Asia.  However, it remains to 
be determined whether the service record corroborates the 
veteran's lay evidence regarding specific non-combat putative 
stressors.

In this case, the record contains medical evidence 
establishing a clear diagnosis of PTSD, which satisfies the 
first requirement of 38 C.F.R. § 3.304(f).  The most recent 
medical evidence from Dr. Williams reflects a clear diagnosis 
of PTSD.  It is noted that the VA examiner in February 1996 
stated that the veteran did not meet the minimum DSM-III-R 
criteria for PTSD.  However, it is also noted that the 
stressor requirements for a diagnosis of PTSD were revised 
significantly with the issuance of DSM-IV in 1994.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Although Dr. Williams did 
not state which edition of the DSM was applied in his 
assessment of the veteran, it is presumed that the diagnosis 
was made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor.  Id. at 140.

The third requirement of 38 C.F.R. § 3.304(f) is also 
satisfied.  That is, there is medical evidence linking 
current PTSD symptomatology to a claimed inservice stressor.  
Dr. Williams in his October 1998 statement specifically 
referred to hypervigilant nightmares and flashbacks 
experienced by the veteran in regard to his stressors.  
However, in order to establish service connection for PTSD 
there must also be credible supporting evidence that the 
veteran's claimed inservice stressor actually occurred--the 
second requirement of 38 C.F.R. § 3.304(f).  The veteran 
furnished a lengthy list of claimed traumatic experiences 
from his service in Southeast Asia.  It appears that only one 
of these stressors is corroborated by service records and 
linked to a diagnosis of PTSD, that is, the beating the 
veteran undertook by four Air policemen in May 1970.  The 
service medical records show that the veteran sustained left 
eye trauma from a beating by four Air policemen.  Although 
there is no investigative report regarding this incident (and 
it is not known whether any investigation was ever conducted 
because the veteran testified that he never heard anything 
more about it), the Board accepts that the veteran's report 
of the beating is plausible, particularly in light of the 
fact that the service medical record is a contemporaneous 
report of the alleged incident showing objective findings of 
physical trauma.  In sum, the Board finds that there is 
corroboration of the veteran's alleged stressor of the May 
1970 beating in Korat, Thailand and that consequently the 
second requirement of 38 C.F.R. § 3.304(f) to establish 
service connection for PTSD is satisfied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board concludes that the evidence 
supports the veteran's claim for entitlement to service 
connection for PTSD and his claim is granted.  


ORDER

Entitlement to service connection for PTSD is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

